Title: To Benjamin Franklin from Daniel Roberdeau, 1 May 1777
From: Roberdeau, Daniel
To: Franklin, Benjamin


Dear Sir,
Philada. May 1st. 1777
Being one of the Committee for Foreign applications I had it in my power to pay the more immediate attention to your recommendation of le Chevalier de Mauduit du Plessis and through Favor of Congress immediately procured him a Commission for Capt. of Artillery and he was with out delay in two or three days after his arrival here forwarded to General Washington.
I have met with irreparable Loss of my dear Mrs. Roberdeau which is such a source of Affliction that I shall not attempt the unnecessary work of informing you of the State of things here, knowing you will have intelligence from better hands by this Conveyance. I beg the favor of a safe conveyance of the enclosed Letters. May God succeed your faithful Endeavours for our America. I am Dear Sir Your most obedient and very humble Servant
Daniel Roberdeau
Doctor Benjn. Franklin
